Los hechos están expresados en la opinión.
El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Benjamín Forteza Segura lia establecido recurso de ape-lación de una sentencia que declara no justificado el dominio que aleg’ó tener sobre 6% cnerdas ele terreno que compró a Antonio Jiménez Sicardó.
El cuarto- motivo de error consiste en que la sentencia es contraria a la prueba, y por razón del criterio que adop-tamos del caso, estimamos que no es necesario considerar los demás.
En 12 de marzo de 1888 la Sucesión de Manuel Jiménez Oórdova, a saber, Manuel, representada por su viuda Doña Eladia Cruz, Doña Gertrudis, Doña Agustina, Don Pedro, Don Francisco, Don José, Don-Juan, Don Antonio, Doña Josefa Jiménez Sicardó v Doña Providencia Lizardi, obtuvo a su favor una resolución de título posesorio de una parcela de terreno de 365 cuerdas, compuesta de dos fracciones, una de 240 cuerdas y la otra de 125 cuerdas.
En 20 de septiembre de 1889, Doña Providencia Lizardi Jiménez falleció sin dejar descendencia y su participación en el caudal hereditario pasó a su' padre Ignacio Lizardi, que también falleció algunos meses después.
El -apelado insiste en que el interés así adquirido por el padre era un bien reservable sujeto a una posible reversión a su fallecimiento, en virtud de ciertas circunstancias imagi-nables las que no se ña 'demostrado existan en el presente caso, bajo las peculiares prescripciones del artículo 811 del Código Civil Español en vigor en aquella fecha, pero noso-tros, en vista de los hechos desarrollados en el juicio, no po--demos ver cómo esta proposición legal, sin nada más, pueda crear un obstáculo a los procedimientos en este caso.
En 10 de diciembre de 1889, Ignacio Lizardi otorgó un documento notarial a favor de Pascual Borrás, que según alega el apelante es una escritura de traspaso de las 6% cuer-das de terreno envueltas en esto caso, comúnmente llama-das y designadas “Maturí,” las que, a pesar de haber for-*694mado parte originalmente de la mayor de las dos fraccio-nes de terreno, supra-mencionadas, estaba en realidad de ver-dad separada por nn río del cuerpo principal a que pertene-cía, y se alega que en efecto fné segregada, adjudicada y en-tregada a Lizardi constituyendo pro tanto su interés en la herencia.
La contención planteada.por el apelado es la de que esta, fracción de 6% cuerdas de terreno arm forma parte de la par-cela de mayor extensión superficial que aparece en el regis-tro a nombre de la sucesión, la cual parcela de mayor exten-sión de terreno, se dice jamás fué dividida.
Según parece en junio 10 de 1890 y en virtud de la reso-lución posesoria supra-meneionada, las 365 cuerdas, en apa-riencias gravosamente hipotecadas, fueron inscritas a nom-bre de la sucesión incluyendo a Doña Providencia Lizardi,' que en aquella fecha ya era difunta, como miembro de dicha sucesión; y con arreglo a una nota marginal y asientos sub-siguientes, la fracción de 240 cuerdas de terreno parece ha-berse reducido a 185 cuerdas o menos, y se ba calculado que bajaba hasta 169% cuerdas, mientras que el resto de las 125 cuerdas fué segregado e inscrito como una-finca separada que aparece haber pasado a otras manos en pago de una deuda hipotecaria.
En verdad, haciendo caso omiso por un momento de la controversia respecto a las 6% cuerdas, sé admite sustan-cialmente por todos los interesados que del caudal original sólo queda un poco más de 50 cuerdas, de las cuales 10 cuer-das están en posesión del apelado, quien paga contribuciones por las mismas y sostiene que las retiene bajo entrega provisional de la misma pendiente la, partición y adjudicación de todos los bienes • hereditarios, mientras que otros de los miembros dé la sucesión dicen que tal entrega fué hecha en plena y definitiva adjudicación de la participación heredi-taria del apelado y que lo único que faltaba era el otorga-miento de un documento formal. Las 40 y pico de cuerdas res-tantes- están en1 posesión del vendedor del apelante, quien *695continúa pagando i as contribuciones a nombre ele la suce-sión y según el apelado, así la retiene, mientras el apelante aparentemente entiende que no existen intereses encontrados.
El siguiente es un extracto- ele la escritura otorgada en 11 de septiembre de 1895 por Pascual Borrás en favor de Antonio Jiménez, vendedor del peticionario:
“Primero. Que por escritura pasada ante mi fe en diez de diciembre de mil ochocientos ochenta y .nueve, Don Ignacio Lizardi y Delgado,' cedió y traspasó en favor del compareciente Borrás y Llacer todas las acciones y derechos hereditarios que a aquél corres-pondieron por virtud del fallecimiento de su legítima hija Doña Providencia Lizardi y Delgado, que falleció en esta ciudad, en es-tado de soltería, sin dejar descendientes; y como quiera que la ma-dre de ésta había fallecido también con anterioridad, vino a suce-der le su referida hija en todos sus derechos, como universal here-dera en seis cuerdas y 'doce y medio centavos de otra de terreno, o sean 2 hectáreas, 80 áreas y 83 centiáreas, sitas en el barrio de Cagüitas, de este término y colindantes por el saliente, con B. Bo-rrás Hermanos, por el sur, con Don Nicolás Muñoz y Doña Encar-nación Jiménez; y por el norte y poniente con el río de Cagüitas que la divide de otros terrenos de la sucesión Jiménez Córdova o sea sucesión de Don Andrés G-arcía, cuya vega lleva el nombre de Maturí. Todo así consta de la escritura expresada de 30 de diciem-bre del 89, de la cual obtienen en el día de hoy primera copia para presentarla en las oficinas liquidadoras del impuesto de derechos reales y trasmisión de bienes para pagar a la hacienda pública el impuesto correspondiente.
“Segundo. Por libre de gravamen y en la misma forma en que fueron adjudicadas las seis cuerdas y doce y medio centavos de te-rreno referidas, tiene convenido el compareciente Señor Borrás con el otro Jiménez Sieardo, cesión y formal traspaso de las acciones y derechos que tiene adquiridos sobre el inmueble descrito; y para que tenga efecto lo verifican por medio de la presente escritura pública y el Señor Borrás y Llacer, otorga; que cede, renuncia y traspasa a Don Antonio Jiménez Sicardó y sus causahabientes los derechos y acciones que tiene sobre ese terreno, subrogándolo en su propio lugar y derecho, grado y prelación, con el poder más am-plio que necesite para llevar a cabo por sí todas las diligencias a que diere lugar esta cesión que realizan por cantidad de quinien-tos treinta y cinco dollars, moneda corriente que el cedente con-*696fiesa en este acto baber recibido del cesionario antes de abura, a favor de quien por esa cantidad le otorga carta de pago, y declaro yo, el notario, para conocimiento de los otorgantes qne confesado como lo está el pago del precio de esta cesión qneda el terreno libre . de toda responsabilidad, aunque se pruebe en adelante no ser cierta la entrega en toda ni en parte. ■
“Tercero. Es convenido que si dentro del término de un año contado desde boy y vencerá en once de septiembre del noventa y seis, el Señor Borrás devuelve al otro Jiménez Sieardó los quinien-tos treinta y cinco dollars, ■ importe de esta cesión, estará éste en la obligación de restituirle la finca cedida; pero si no lo hiciere, se consolidará desde luego la presente cesión.
“Cuarto. También es convenido que durante el tiempo de la re-trocesión, el Señor Jiménez Sieardó permitirá al Sr. Borrás el aca-rreo de cañas por el terreno expresado, sin oposición alguna.”
El documento anterior no fué copiado en el récord, sino que se refiere a la relación del caso como uno de los instru-ínentos de la evidencia documental, y que se describe de un modo algo vago, como sigue:
“Escritura número 235, de diez de diciembre de 1889, sobre ce-sión y traspaso otorgada por Ignacio Lizardi Delgado en favor de Don Pascual Borrás Llaeer, ante el notario Francisco Jiménez Prieto. En esa escritura se transfiere a Borrás Llaeer la herencia de Provi-dencia Lizardi, como sueesora de Ana Jiménez Sieardó limitándose tal derecho hereditario a seis cuerdas y doce centavos y medio de terreno en el barrio de ‘Cagüitas,’ de Caguas.
“Aparece de dicha escritura que Lizardi, como heredero de su hija Providencia, limitó la venta a Borrás a las dichas seis cuerdas y doce y medio centavos, declarando que el resto de sus derechos hereditarios los había traspasado a Doña Agustina Jiménez Sieardó.”
Una relación completa del voluminoso historial de las par-ticipaciones individuales proindivisas según aparece del re-gistro de la propiedad nos parece superflua. Sin embargo, de paso siquiera, haremos mención por los méritos que pueda tener de una circunstancia algo curiosa. En 26 de mayo de 1910 el Juez Municipal de Caguas dictó una resolución posesoria de una finca* de 78 cuerdas, de las 185 cuerdas antes dichas, a favor de Juan Aren comprador de Manuel Soto *697Quiñones, quien, según se alega, había adquirido la parcela en controversia de la Sucesión Jiménez Córdova, habiéndose denegado sn inscripción en el registro por la razón de que ciertos miembros de la sucesión mencionados en el registro, incluyendo a Doña Providencia Lizardi, no comparecieron en el traspaso del título. La inscripción 10a. es por la. que se inscribe dicho posesorio, por haber subsanado el defecto que produjo la denegatoria de inscripción, mediante haber sido citadas las personas siguientes: Doña Eladia Cruz Ji-ménez, en representación de sn difunto esposo Don Manuel Jiménez Sicardó, Don Fernando Jiménez y Jiménez, como cesionario ele los derechos de Don Francisco Jiménez Sicardó y de Don Pedro Jiménez Sicardó, Don Antonio Jiménez Si-cardó por su propio derecho y como cesionario de los dere-chos de Don Juan Jiménez Sicardó, de Doña Josefa Jimé-nez Sicardó, de Don José Jiménez Sicardó y de los herma-nos O’Neill Jiménez, hijos y únicos herederos de Doña Ger-trudis Jiménez Sicardó, cuyas personas fueron citadas tam-bién como representantes de los derechos de Doña Agustina Jiménez Sicardó y de Doña Providencia Lizardi, que falle-cieron, y por haberse dictado resolución con fecha diez de los corrientes por el juez municipal de esta ciudad, Don M. F. Ohiqués confirmando la resolución de veinte y seis de mayo liltimo, por la que se declaró justificada la posesión de la parcela de setenta y ocho cuerdas referida de esta finca, a favor de Don Manuel Castiñeira Arén.”
Si lo que pasó entre Lizardi y Borrás y entre Borrás y Antonio Jiménez, el vendedor del peticionario-apelante en este caso, no fué sino una cesión de una participación proindivisa en el caudal hereditario de la sucesión Jiménez Córdova, tal circunstancia parece hábérsele pasado desapercibida a todas las partes interesadas en el procedimiento últimamente antes mencionado.
Por la declaración del promovente se ve, sin contradic-ción esencial alguna, que en 1889 Ignacio Lizardi estaba pos-trado en cama con un cáncer en la cara y en urgente necesi-*698dad de dinero para operarse; que con el fin de conseguir los fondos necesarios los miembros de la sucesión, o aquellos inmediatamente accesibles, asumiendo la representación de los demás, convinieron en segregar y entregarle la parcela de terreno conocida por Maturí bajo la expresa inteligencia de que él iba a disponer de la misma inmediatamente por dinero al contado; que Borras consultó con los miembros pre-sentes antes de que la venta se consumase y entendió que com-praba la finca; que poco después de lo ocurrido se le explicó a aquellos miembros que no estuvieron presentes en aquella ocasión, quienes expresamente ratificaron y aprobaron todo lo hecho; y que desde entonces, primero Borrás,' luego su com-prador Antonio Jiménez, y más recientemente el pi*omovente, .lian permanecido en la posesión efectiva, notoria, pacífica y sin interrupción alguna y en el disfrute de dicha parcela de terreno en concepto de dueños y pagando las contribuciones de las mismas.
También aparece de la prueba que por cierto período de tiempo anterior a la compra de esta finca por parte del pro-movente, el apelado procuró por varios medios a su alcance inducir, si no obligarle por la fuerza de las circunstancias, que Antonio Jiménez le vendiese dicho terreno a él. Quizás el testimonio que más favorece al apelado sobre este punto es el de su abogado, quien por vía de contra-prueba, declaró como testigo lo siguiente:
“Como aquí se ha traído prueba testifical sobre una operación del Dr. Jiménez con Don Antonio Jiménez Sicardó, quiero hacer constar que yo intervine en esa operación con Don Fernando Ji-ménez, y se exigía, o mejor dicho se compraban los derechos que representaba la finca ‘Maturí,’ siempre que el dinero que entre-gaba el Doctor Jiménez se garantizara como una hipoteca, para que el título de esa finca se pudiera sanear, y una vez saneado el título por Don Antonio Jiménez Sicardó, de acuerdo con los demás interesados en la sucesión Jiménez Córdova, para que entonces el Señor Fernando Jiménez, que era el que compraba, cancelara esa hipoteca. Esos fueron los términos- de la transacción que se trató *699de hacer. Que no requirieron a los otros condueños para hacer ese contrato; no se llegó a concertar, pero fué convenido que si se hacía la transacción se traería la conformidad de los demás con-dueños. 1 ’
Lo más que puede decirse desde el punto de vista del ape-lado es, por lo tanto, que él reconoció ciertos defectos técni-cos en el título del pedazo de terreno de 6% cuerdas y de-seaba estar seguro de que no habría oposición alguna para perfeccionarlo después de haberlo adquirido. Creemos se ha demostrado ser razonablemente probable que si'Antonio Ji-ménez le hubiera vendido al apelado en los términos por él propuestos, no hubiera habido dificultad .alguna en obtener una resolución declarativa del dominio en favor del apelado.-
El juez que celebró la vista del caso no pone en tela de juicio la veracidad de los testigos del promovente, pero era de opinión de que por cuanto la finca principal de 185 cuer-das estaba inscrita a nombre de la sucesión, y por cuanto nunca llegó a dividirse formalmente el caudal hereditario, por tanto el promovente había equivocado el remedio y que el presente procedimiento no podía prosperar.
Cierto es que en un procedimiento para acreditar el do-minio, el juez no puede ordenar la cancelación de una inscrip-ción que aparece a nombre de terceras personas en el regis-tro de la propiedad. Toro v. Reg. de Mayagües, (pág. 472). También convenimos con el apelado y con la corte inferior de que no es éste el método apropiado para conseguir la par-tición del caudal hereditario o para compeler a los cohere-deros interesados a otorgar una formal escritura de tras-paso de alguna participación en el mismo. Pero ni de una ni de otra proposición se sigue que el dueño de un pedazo de terreno segregado y vendido por los miembros de una suce-sión casi con 20 años :de anterioridad a la radicación del ex-pediente de dominio no pueda justificar tales hechos probando tal posesión y obtener la resolución creclitiva de su dominio.
La sentencia apelada debe ser revocada, y en su lugar *700regístrese otra declarando justificado el dominio de la finca que se describe en la petición a favor del promovente.
Revocada la sentencia apelada, y dictada otra declarando justificado el dominio a favor del promovente de la finca de 6y8 cuerdas que se describe en la petición.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.